74 F.3d 1244
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Appellee,v.Jozell Thomas JAMES, Appellant.
No. 95-1973.
United States Court of Appeals, Eighth Circuit.
Submitted Dec. 5, 1995.Decided Jan. 22, 1996.

Before FAGG, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Jozell Thomas James pleaded guilty to two counts of aiding and abetting the distribution of cocaine base, in violation of 21 U.S.C. Sec. 841(a)(1) and 18 U.S.C. Sec. 2.  James and the government both objected to the drug quantity calculation proposed in James's presentence report.  At sentencing, with the government's drug quantity witness in attendance, counsel advised the court that they had reached a sentencing agreement that would permit withdrawal of each party's objections.  Most relevant for our purposes, that agreement provided for a recommended guidelines sentencing range of 151 to 168 months in prison.  The lower figure was the bottom of the range urged by the government, while the higher figure was the top of the range recommended in the PSR. James confirmed on the record that this was his agreement with the government.  The district court1 then stated that the agreement was acceptable to the court and sentenced James to 165 months in prison.


2
On appeal, James argues that the district court committed plain error in calculating his total offense level and his Criminal History Category.  However, James may not attack on appeal a sentencing term to which he specifically agreed in the district court.  See, e.g., United States v. Nguyen, 46 F.3d 781, 783 (8th Cir.1995).  Accordingly, we affirm.



1
 The HONORABLE STEPHEN N. LIMBAUGH, United States District Judge for the Eastern District of Missouri